
	
		II
		109th CONGRESS
		2d Session
		S. 3965
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2006
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To address the serious health care access barriers, and
		  consequently higher incidences of disease, for low-income, uninsured
		  populations.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Latina Health Access
			 Act.
		2.FindingsCongress finds the following:
			(1)As of 2006, there
			 are 18,000,000 Latinas residing in the United States. The number of Latinas is
			 expected to grow considerably. It is estimated that by the year 2050, 1 out of
			 every 4 women in the United States will be a Latina.
			(2)Latinas are
			 particularly at risk for being uninsured. 37 percent of Latinas are uninsured,
			 almost double the national average.
			(3)With respect to
			 sexually transmitted diseases—
				(A)the HIV infection
			 rate is 7 times more for Latinas than their white counterparts, and Latinas
			 represent 18 percent of new HIV infections among women;
				(B)the AIDS case
			 rate for Latinas is more than 5 times more than the rate for white
			 women;
				(C)the rate of
			 chlamydia for Latinas is 4 times more than the rate for white women; and
				(D)among Latinas,
			 the gonorrhea incidence is nearly double that of white women.
				(4)With respect to
			 cancer—
				(A)The national
			 incidence rate for cervical cancer in Latinas over the age of 30 is nearly
			 double that of non-Latinas;
				(B)1 in 12 Latinas
			 nationwide will develop breast cancer; and
				(C)while white women
			 have the highest rates of breast cancer, Latinas have among the lowest rates of
			 breast cancer screening, diagnosis and treatment and, as a result, are more
			 likely to die from breast cancer compared to white women.
				(5)The prevalence of
			 diabetes is at least 2 to 4 times more among Latinas than among white women.
			 More than 25 percent of Latinas aged 65 to 74 have Type II diabetes.
			(6)Heart disease is
			 the main cause of death for all women, and heart disease risk and death rates
			 are higher among Latinas partly because of higher rates of obesity and
			 diabetes.
			(7)Therefore,
			 despite their growing numbers, Latinas continue to face serious health concerns
			 (including sexually transmitted diseases, diabetes, and cancer) that are
			 otherwise preventable, or treatable, with adequate health access.
			3.Health access
			 for uninsured and low-income individualsThe Public Health Service Act (42 U.S.C. 201
			 et seq.) is amended by adding at the end the following:
			
				XXIXHealth access
				for uninsured and low-income individuals
					2901.Health care
				access for preventable health problems
						(a)Definition of
				eligible entityIn this section, the term eligible
				entity means—
							(1)a high-performing
				hospital or community health center that serves medically underserved areas
				with large numbers of uninsured and low-income individuals, such as Latina
				populations;
							(2)a State or local
				government; or
							(3)a private
				nonprofit entity.
							(b)In
				generalThe Secretary shall award grants to eligible entities to
				enable the eligible entities to provide programs and activities that provide
				health care services to uninsured and low-income individuals in medically
				underserved areas.
						(c)ApplicationAn
				eligible entity desiring a grant under this section shall submit an application
				to the Secretary at such time, in such manner, and containing such information
				as the Secretary may require.
						(d)Authorized
				activitiesAn eligible entity receiving a grant under this
				section shall use grant funds to carry out programs and activities that provide
				access to care for a full spectrum of preventable and treatable health care
				problems in a culturally and linguistically appropriate manner,
				including—
							(1)family planning
				services and information;
							(2)prenatal and
				postnatal care; and
							(3)assistance and
				services with respect to asthma, cancer, HIV disease and AIDS, sexually
				transmitted diseases, mental health, diabetes, and heart disease.
							(e)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section $18,000,000 for fiscal year 2007 and each succeeding
				fiscal year.
						2902.Focus on
				uninsured and low-income populations
						(a)Prioritizing
				health grants To increase funding equityIn order to create a more diverse movement,
				cultivate new leaders, and address health issues within medically underserved
				areas, the Secretary shall, in awarding grants and other assistance under this
				Act, reserve a portion of the grants and assistance for entities that—
							(1)represent medically underserved areas or
				populations with a large number of uninsured and low-income individuals;
				and
							(2)otherwise meet all requirements for the
				grant or assistance.
							(b)Research
				benefitting populations with a lack of health data
							(1)Grants
				authorizedFrom amounts appropriated under paragraph (3) for a
				fiscal year, the Secretary shall award grants to research institutions in order
				to enable the institutions—
								(A)to conduct
				research on the health status of populations for which there is an absence of
				health data, such as the Latina population; or
								(B)to work with
				organizations that focus on populations for which there is an absence of health
				data, such as the Latina population, on developing participatory
				community-based research methods.
								(2)ApplicationA
				research institution desiring a grant under this subsection shall submit an
				application to the Secretary at such time, in such manner, and containing such
				information as the Secretary may require.
							(3)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this subsection $18,000,000 for fiscal year 2007 and each of the succeeding
				fiscal years.
							2903.Education and
				outreach
						(a)Joint effort
				for health outcomesIn order
				to improve health outcomes for uninsured and low-income individuals, the
				Secretary shall, through a joint effort with health care professionals, health
				advocates, and community-based organizations in medically underserved areas,
				provide outreach, education, and delivery of comprehensive health services to
				uninsured and low-income individuals in a culturally competent manner.
						(b)Targeted health
				education programsThe
				Secretary shall carry out a health education program targeted specifically to
				populations of uninsured and low-income individuals, including the Latina
				population, through community centered informational forums, public service
				announcements, and media campaigns.
						(c)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section $18,000,000 for fiscal year 2007 and each succeeding
				fiscal
				year.
						.
		
